Allowance

Allowable Subject Matter
1.	Claims 1 and 3-21 are allowed.


Reasons of Allowance
2.	Although Nakayama et al, U.S. Patent No. 5,872,924 (hereinafter Nakayama) discloses presenting the file associated with the selected content representation in a private window (from column 4, see the windows 114 and 116 are private windows for the user C) that is not shared with other conferees (from column 4, see which has no connection with other users A and B or the collaborative work being conducted is made) in the content sharing windows (from column 4, see On the other hand, the window 112-C is displayed on the displays 102 which are viewed by the participants A and B), Nakayama does not disclose the claimed queues. 

Conclusion 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 1, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652